UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2198



BRIAN K. GAGE,

                                              Plaintiff - Appellant,

          versus


MARVIN RUNYON, Postmaster     General;    UNITED
STATES POSTAL SERVICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-97-
1885-AMD)


Submitted:   November 18, 1999           Decided:   November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian K. Gage, Appellant Pro Se. Angela R. White, Assistant United
States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian K. Gage appeals the district court’s order granting sum-

mary judgment in his former employer's favor in this disability

discrimination action.   We have reviewed the record and the dis-

trict court's opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.      See Gage v.

Runyon, No. CA-97-1885-AMD (D. Md. July 27, 1999).*    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s judgment is marked as “filed”
on July 26, 1999, the district court’s records show that the
judgment was entered on the docket sheet on July 27, 1999.
Pursuant to Fed. R. Civ. P. 58 and 79(a), we consider the date the
judgment was entered as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2